Case: 1:18-0p-45910-DAP Doc #: 81 Filed: 03/13/19 1 of 5. PagelD #: 478

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION OPIATE | MDL No. 2804

LITIGATION
Case No. 1:17-md-2804

This d t relates to:
1s document relate Judge Dan Aaron Polster

AMERICAN RESOURCES INSURANCE | SHORT FORM FOR SUPPLEMENTING
COMPANY, INC. v. PURDUE PHARMA | COMPLAINT AND AMENDING

L.P., et al. DEFENDANTS AND JURY DEMAND
CASE#: 1:18-op-45910-DAP

 

 

Plaintiff submits this supplemental pleading and Amended Complaint incorporating as if
fully set forth herein its own prior pleadings and, if indicated below, the common factual
allegations identified and the RICO causes of action included in the Corrected Second Amended
Complaint and Jury Demand in the case of The County of Summit, Ohio, et al., v. Purdue
Pharma L.P., et al, Case No. 1:18-op-45090 (“Summit County Pleadings”), In Re National
Prescription Opiate Litigation, in the United States District Court for the Northern District of
Ohio, Dkt #513, 514’), and as may be amended in the future, and any additional claims asserted
herein. Plaintiff also hereby amends its complaint to alter the defendants against which claims
are asserted as identified below. To the extent defendants were previously sued in plaintiff(s)’
existing complaint and they are no longer identified as defendants herein, they have been

dismissed without prejudice except as limited by CMO-1, Section 6(e). Doc. #232.

 

' Docket #513 is the redacted Summit Second Amended Complaint and Docket #514 is the
unredacted Summit Corrected Second Amended Complaint filed under seal in Case No. 1:17-
md-02804-DAP. The redacted Summit Corrected Second Amended Complaint is also filed in its
individual docket, Case No. 1:18-op-45090-DAP, Docket #24.
Case: 1:18-0p-45910-DAP Doc #: 81 Filed: 03/13/19 2 of 5. PagelD #: 479

INCORPORATION BY REFERENCE OF EXISTING COMPLAINT

1. Plaintiff(s)’ Existing Complaint (No.1:18-op-45910, Doc.#:1) is expressly
incorporated by reference to this Short Form as if fully set forth herein except to the extent that
allegations regarding certain defendants that are not listed in section 2 below are dismissed
without prejudice.

PARTIES — DEFENDANTS

2. Having reviewed the relevant ARCOS data, Plaintiff asserts claims against the
following Defendants:

[List all Defendants against which claims are asserted. To the extent a claim is not asserted
against a particular defendant, so indicate below. Otherwise each claim will be deemed to be
asserted against all Defendants (except for the RICO claims identified below). If Defendants
have not been sued previously in Plaintiff(s)’ Existing Complaint, Plaintiff must include separate
factual allegations below in support of each new defendant and must separately serve each newly
named Defendant with notification of the specific ARCOS data that Plaintiffs claim supports the
addition of this Defendant pursuant to the Court’s Order Setting Procedure for Short Form
Amendment of Complaints and Incorporation by Reference of Materials Under Seal]

PURDUE PHARMA L.P., PURDUE PHARMA, INC., THE PURDUE FREDERICK COMPANY, INC.,
ABBOTT LABORATORIES, ABBOTT LABORATORIES, INC., TEVA PHARMACEUTICALS USA,
INC., ACTAVIS SOUTH ATLANTIC LLC, CEPHALON, INC., JOHNSON & JOHNSON, JANSSEN
PHARMACEUTICALS, INC., ORTHO-MCNEIL-JANSSEN PHARMACEUTICALS, INC. _n/k/a
JANSSEN PHARMACEUTICALS, INC., JANSSEN PHARMACEUTICA, INC. n/k/a JANSSEN
PHARMACEUTICALS, ENDO HEALTH SOLUTIONS, INC., ENDO PHARMACEUTICALS,
INC., QUALITEST PHARMACEUTICALS, INC. n/k/a PAR PHARMACEUTICAL, _INC.,
ALLERGAN PLC ff/k/a ACTAVIS PLC, WATSON PHARMACEUTICALS, INC. n/k/a ACTAVIS,
INC., WATSON LABORATORIES, INC., ACTAVIS, LLC, ACTAVIS PHARMA, INC. fik/a
WATSON PHARMA, INC., MALLINCKRODT PLC, MALLINCKRODT LLC, MALLINCKRODT
BRAND _PHARMACEUTICALS, INC., PAR PHARMACEUTICAL, _INC., WEST-WARD
PHARMACEUTICALS CORP., KVK-TECH, INC., RHODES PHARMACEUTICALS L.P., UCB,
INC., SUN PHARMACEUTICAL INDUSTRIES, INC., ALVOGEN INC., AUROLIFE PHARMA LLC,
SPECGX LLC, LUPIN PHARMACEUTICALS, INC., TRIS PHARMA, INC., AMNEAL
PHARMACEUTICALS, LLC, AMNEAL PHARMACEUTICALS OF NEW YORK, LLC, IMPAX
LABORATORIES, INC., IMPAX GENERICS, MYLAN PHARMACEUTICALS INC., MCKESSON
CORPORATION, CARDINAL _ HEALTH, INC. and ~ AMERISOURCEBERGEN _ DRUG

CORPORATION [these are the same Defendants that were named in Plaintiffs original Class Action
Complaint]
Case: 1:18-0p-45910-DAP Doc #: 81 Filed: 03/13/19 3 of 5. PagelD #: 480

I, David Anthony Busby, Counsel for Plaintiff(s), certify that in identifying all Defendants,
I have followed the procedure approved by the Court and reviewed the ARCOS data that I
understand to be relevant to Plaintiff(s).

I further certify that, except as set forth below, each of the Defendant(s) newly added
herein appears in the ARCOS data I reviewed.

I understand that for each newly added Defendant not appearing in the ARCOS data I
must set forth below factual allegations sufficient to state a claim against any such newly
named Defendant that does not appear in the ARCOS data.

The following newly added Defendant(s) do not appear in the ARCOS data I reviewed:

 

 

 

 

Ny 4 <7.
wt
Dated: March 13, 2019 Signed: LA Be

Factual Allegations Regarding Individual Defendants

 

 

 

 

2.1
22
COMMON FACTUAL ALLEGATIONS
ai By checking the boxes in this section, Plaintiff hereby incorporates by reference

to this document the common factual allegations set forth in the Summit County Pleadings as
identified in the Court’s Order implementing the Short Form procedure. Dkt. # 1282.

x] Common Factual Allegations (Paragraphs 130 through 670 and 746 through 813)
RICO Marketing Enterprise Common Factual Allegations (Paragraphs 814-848)
x] RICO Supply Chain Enterprise Common Factual Allegations (Paragraphs 849-877)

4, If additional claims are alleged below that were not pled in Plaintiff's Existing
Complaint (other than the RICO claims asserted herein), the facts supporting those allegations
must be pleaded here. Plaintiff(s) assert(s) the following additional facts to support the claim(s)
identified in Paragraph 6 below (below or attached):

 

 

 

 
Case: 1:18-0p-45910-DAP Doc #: 81 Filed: 03/13/19 4 of 5. PagelD #: 481

CLAIMS

a: The following federal RICO causes of action asserted in the Summit County
Pleadings as identified in the Court’s implementing order and any subsequent amendments,
Dkt.1282, are incorporated in this Short Form by reference, in addition to the causes of action
already asserted in the Plaintiff(s)’s Existing Complaint (check all that apply):

First Claim for Relief — Violation of RICO, 18 U.S.C. § 1961 et seg. — Opioid Marketing
Enterprise (Against Defendants Purdue, Cephalon, Janssen, Endo and Mallinckrodt (the
“RICO Marketing Defendants”)) (Summit County Pleadings, Paragraphs 878-905)

i] Second Claim for Relief — Violation of RICO, 18 U.S.C. § 1961 et seg. — Opioid Supply
Chain Enterprise (Against Defendants Purdue, Cephalon, Endo, Mallinckrodt, Actavis,
McKesson, Cardinal, and AmerisourceBergen (the “RICO Supply Chain Defendants”))
(Summit County Pleadings, Paragraphs 906-938)

6. Plaintiff asserts the following additional claims as indicated (below or attached):

Plaintiff is not asserting any additional claims. However, regarding the aforementioned First and
Second Claims for Relief in the Summit County Pleadings, the injuries listed by plaintiffs in
paragraphs 902 and 934 do not apply to Plaintiff. Instead, Plaintiff's injuries include, but are not
limited to, the amounts that Plaintiff has paid and/or provided (via Worker’s Compensation
insurance) for reimbursement for some or the entire purchase price for prescription opioids
during the class period. See paragraph 26 of Plaintiff's Class Action Complaint. Regarding the
aforementioned First and Second Claims for Relief in the Summit County Pleadings, Plaintiff is
incorporating by reference paragraphs 267, 268, 271, 272, 273, 282, 283, 286, 287 and 288 of
Plaintiff's Class Action Complaint regarding RICO violations/conspiracy. These paragraphs
deal with damages/injuries sustained by Plaintiff and other members of the Class.

 

 

 

 

Ta To the extent Plaintiff(s) wish(es) to dismiss claims previously asserted in
Plaintiff(s)’s Existing Complaint, they are identified below and will be dismissed without
prejudice.

 

 

 

 
Case: 1:18-0p-45910-DAP Doc #: 81 Filed: 03/13/19 5 of 5. PagelD #: 482

WHEREFORE, Plaintiff(s) prays for relief as set forth in the Summit County Pleadings in
In Re National Prescription Opiate Litigation in the United States District Court for the Northern

District of Ohio, MDL No. 2804 and in Plaintiff's Existing Complaint as has been amended

herein.

Dated: March 13, 2019 j | a E a

Attorney for Plaintiff(s)

 

 
